Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 06/29/2022 has been considered by Examiner and made of record in the application file.

2.	Claims 1-21 and 23 are cancelled.


Double Patenting

3.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

4.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 of Application No. 17/181,492. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the Application No. 17/181,492 with obvious wording variations as shown in the following table.

Application No. 17/181,492
Application No. 17/160,464
35. An apparatus comprising: a microcontroller, an electromagnetic oscillating circuit for detecting a first magnetic field and for producing a second magnetic field,
22. (Currently Amended) An apparatus for receiving data which a magnetic field carries, the apparatus comprising: an LC oscillating circuit configured to detect the magnetic field which carries the data, 
wherein the microcontroller is configured to evaluate the first magnetic field detected by the electromagnetic oscillating circuit to receive first data which the first magnetic field carries, 
and a microcontroller configured to evaluate the detected magnetic field to receive the data, 
wherein the microcontroller is configured to generate a signal for driving the electromagnetic oscillating circuit, and to drive the electromagnetic oscillating circuit by the generated signal to produce the second magnetic field by the electromagnetic oscillating circuit, the second magnetic field carrying second data, 

wherein the electromagnetic oscillating circuit is connected directly to comparator inputs/outputs of the microcontroller of the apparatus.
wherein the LC oscillating circuit is connected directly to an input or inputs of a comparator of the microcontroller.


Consider claim 24, Kilian teaches claim 22 except does not explicity teaches wherein the microcontroller is configured to change, responsive to an interrupt of the comparator, from an operating mode of reduced current consumption to a normal operating mode. 
Howwever, Pasek (U.S. PUB. 2016/0057542) teaches wherein the microcontroller is configured to change, responsive to an interrupt of the comparator, from an operating mode of reduced current consumption to a normal operating mode (page 4 [0041] i.e., beginning with box 403, the receiver device 200 enters a listening mode. In box 406, the receiver device 200 detects a header signal via the magnetic flux coupling circuit 140. Receiving such a header signal may cause the receiver device 200 to wake from a sleep mode that conserves power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the microcontroller is configured to change, responsive to an interrupt of the comparator, from an operating mode of reduced current consumption to a normal operating mode, as taught by Pasek, in order for data transmission from speakers using magnetic flux coupling.

Consider claim 25, Pasek further teaches wherein the microcontroller is configured to provide the comparator with an offset voltage to increase a signal threshold for triggering the interrupt (page 3 [0034]).

Consider claim 26, Pasek further teaches wherein the microcontroller is configured to reduce or switch off the offset voltage while receiving the data (page 3 [0034)).

Consider claim 27, Pasek further teaches wherein the microcontroller is configured to evaluate switching times of the comparator to receive the data (page 1 [0019)).

Consider claim 28, Pasek further teaches wherein the microcontroller is configured to connect the apparatus to a wireless network based on the received data (page 3 [0034)).  

Allowable Subject Matter

5.	Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 29, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest system, the system comprising: an apparatus as claimed in claim 22, and a user terminal for transmitting data to the apparatus, the user terminal comprising a loudspeaker comprising an electromagnetic actuator, the user terminal comprising a signal generator, the signal generator being configured to generate a signal for driving the electromagnetic actuator, and to drive the electromagnetic actuator by the generated signal to produce, by the electromagnetic actuator, a magnetic field which carries the data, in combination with other limitations, as specified in the independent claim 22.

Conclusion


6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649